UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1141


MARY DAVID,

                    Plaintiff - Appellant,

             v.

WINCHESTER MEDICAL CENTER, a/k/a Valley Health System Winchester
Medical Center,

                    Defendant - Appellee.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:16-cv-00063-MFU-JCH)


Argued: December 12, 2018                                     Decided: January 11, 2019


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Blackwell N. Shelley, Jr., SHELLEY CUPP SCHULTE, P.C., Richmond,
Virginia, for Appellant. Andrew Seth Baugher, LENHART PETTIT PC, Harrisonburg,
Virginia, for Appellee. ON BRIEF: Cathleen P. Welsh, LENHART PETTIT PC,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mary David worked as an at-will nursing director at Winchester Medical Center

(“WMC”). On September 3, 2014, WMC informed David that she could not maintain

her employment there. The overarching dispute here is whether WMC dismissed David

because she was reporting misbehavior or because she herself was misbehaving.

       After her dismissal, David brought two claims under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”). First, David alleged that WMC

discriminated against her by disciplining her more harshly than a male doctor. Second,

she alleged that her complaints against that doctor qualified as protected activity and that

WMC retaliated by dismissing her.       In a careful, written opinion, the district court

rejected those claims at summary judgment. David v. Winchester Med. Ctr., No. 5:16-

CV-00063, 2018 WL 310140, at *1 (W.D. Va. Jan. 5, 2018). We affirm on the basis of

that opinion as to those claims.

       David also brought a third claim under Title VII, as well as the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. She alleged that she engaged in protected

activity by declining WMC’s severance agreement, which caused WMC to retaliate by

assertedly withholding the value of her paid time off (“PTO”), classifying her dismissal

as a termination, and “backdat[ing]” her last work day.         The district court granted

WMC’s motion to dismiss this retaliation claim, explaining its reasoning and issuing its

ruling from the bench. David did not include a transcript of this hearing in the record she

submitted to us. For that reason, we briefly address this claim.

                                             2
       We review de novo the district court’s dismissal of David’s severance-related

claim under Rule 12(b)(6). See Hamilton v. Pallozzi, 848 F.3d 614, 620 (4th Cir. 2017).

We assume the factual allegations in David’s complaint are true, and we draw all

reasonable inferences in her favor. Id. However, we need not accept any “unwarranted

inferences” or “unreasonable conclusions.”       Id.   Additionally, we may consider a

document “that was not attached to or expressly incorporated in a complaint, so long as

the document was integral to the complaint and there is no dispute about the document’s

authenticity.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). If a

conflict exists “between the bare allegations of the complaint and any exhibit attached,”

then the “exhibit prevails.” Id. (internal quotation marks omitted).

       For David to state a retaliation claim, she must plead “that she engaged in a

protected activity” and that, as a result, WMC “took an adverse employment action

against her.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015)

(internal quotation marks omitted). The denial of a severance benefit is adverse when the

benefit is “part and parcel of the employment relationship,” even if the employer is

otherwise free not to provide the benefit at all. Gerner v. County of Chesterfield, 674
F.3d 264, 267 (4th Cir. 2012) (internal quotation marks omitted).

       David alleges two interrelated retaliatory adverse employment actions. First, she

argues that she was entitled to continued severance negotiations and that WMC harmed

her by “withdr[awing its] offer of a severance payment.” Second, she claims that she was

harmed when WMC reprocessed “her separation from employment as an involuntary

termination, rather than a resignation,” and then withheld the monetary value of her

                                             3
accrued PTO. David believes that she is entitled to that sum because she offered to

resign effective October 3, 2014 — that is, one month after WMC expressed its intent to

sever their employment relationship. We address each action in turn.

      David claims that WMC pulled out of severance negotiations after she asserted her

rights under various discrimination statutes. But WMC did not withdraw its severance

offer. Rather, David declined it. She did so in explicit terms in a September 18, 2014

letter from her attorney to WMC’s counsel, a letter which David referenced in her

complaint.    That letter clearly states that David “rejects the proposed severance

agreement” and “intends to assert claims” against WMC.

      Because David rejected the proposed agreement, WMC took no adverse action

against her when it simply accepted this rejection and declined to initiate further

negotiations. There is no adverse employment action when an employer declines to pay

discretionary severance benefits because a terminated employee “refused to sign” a

separation agreement. EEOC v. SunDance Rehab. Corp., 466 F.3d 490, 501 (6th Cir.

2006); accord EEOC v. Allstate Ins. Co., 778 F.3d 444, 452 (3d Cir. 2015).

      It would be different if WMC revoked the offer upon David’s mere mention of her

legal rights. The D.C. Circuit addressed such a situation in Paquin v. Federal National

Mortgage Association, where an employer was alleged to have rescinded its offer after

receiving a letter “in which [the employee] claimed that his termination was based on age

and that he was prepared to take legal action if acceptable severance terms were not

offered.”    119 F.3d 23, 31 (D.C. Cir. 1997).     The court held that an employer’s

“withdrawal of its severance package offer” qualifies as an adverse action, because the

                                           4
employer is revoking a possible benefit.         Id. at 32.   But here, no such revocation

occurred.   Because David turned down the deal, WMC’s decision not to persist in

negotiations does not qualify as an adverse action taken against her.

       David’s second contention — that her offer of an eventual October resignation

caused her PTO to vest — is also unpersuasive. David’s pleadings do not allow us to

conclude that she was ever entitled to a PTO payment.

       To hold otherwise, we would have to accept that WMC initially processed David’s

dismissal as a voluntary resignation, under which she may have been eligible for a PTO

payment, and then reclassified this dismissal as a termination after David asserted her

legal rights. But the severance agreement that WMC provided David, an agreement that

she referenced in her complaint, states exactly the opposite.             WMC offered to

“retroactively reclassify her termination as a voluntary resignation” if she agreed to

WMC’s terms of immediate resignation and waiver of liability, which she did not do.

Likewise, the September 18, 2014 letter from David’s counsel to WMC similarly (and

repeatedly) referred to her dismissal as a “termination” rather than a “resignation.”

       For the foregoing reasons, the judgment of the district court is

                                                                               AFFIRMED.




                                             5